Spina, J.
(dissenting, with whom Greaney, J., joins, and Co win, J., joins as to Part B only). Today the court makes two important and, in my view, overreaching changes in our jurisprudence with respect to the voluntariness of statements by criminal defendants. First, applying a “strict analysis of the circumstances of the interrogation,” ante at 432, the court holds that the use of trickery coupled with implicit promises of leniency by the police henceforth requires suppression of any statements obtained by such means. Second, the court holds that the government’s failure electronically to record an interroga*455tian entitles the defendant to a jury instruction that will permit an automatic finding of involuntariness, regardless of the totality of the circumstances. Because I believe the court “goes too far on too little,” Miranda v. Arizona, 384 U.S. 436, 499 (1966) (Clark, J., dissenting in part), I respectfully dissent.
A. Motion to suppress. The Miranda Court recognized that the atmosphere created by custodial interrogation “carries its own badge of intimidation.” Id. at 457. The Fifth Amendment to the United States Constitution requires the giving of Miranda warnings to counterbalance this inherently coercive environment. In Massachusetts, we provide even greater protection for defendants than does the Federal Constitution with respect to circumstances of custodial interrogation. For example, a defendant need not be informed under the Fifth Amendment that an attorney is trying to reach him, Moran v. Burbine, 475 U.S. 412 (1986), but under art. 12 of the Massachusetts Declaration of Rights, a defendant must be so informed. Commonwealth v. Mavredakis, 430 Mass. 848, 855-862 (2000). More pertinent to this case is the fact that, under the Fifth Amendment, the government need prove voluntariness of an incriminating statement only by a preponderance of the evidence, see Lego v. Twomey, 404 U.S. 477, 487-489 (1972), but our common law requires proof beyond a reasonable doubt. Commonwealth v. Tavares, 385 Mass. 140, 149-150 & n.15, cert. denied, 457 U.S. 1137 (1982). Moreover, our “humane practice” rule ensures greater safeguards for defendants than those provided by many other jurisdictions. See Jackson v. Denno, 378 U.S. 368, 378-383 & nn.8-10, 410-423 (1964). See also Wilkins, The State Constitution Matters, 44 B.B.J. 4 (2000).
As the court correctly points out, where the use of trickery by police is the sole factor in the totality of the circumstances that suggests involuntariness, we do not require suppression of a defendant’s statements. Ante at 433. See Commonwealth v. Edwards, 420 Mass. 666, 674 (1995); Commonwealth v. Selby, 420 Mass. 656, 664 (1995). We have upheld a determination of involuntariness, however, when trickery was used in combination with other police tactics, such as telhng the defendant that confession would “help” his defense, and that “truth” would be a “good defense.” See Commonwealth v. Meehan, 377 Mass. *456552, 564-565 (1979), cert. dismissed, 445 U.S. 39 (1980). “The touchstone is whether the police ‘assured’ the defendant that his confession would aid his defense or result in a lesser sentence.” Commonwealth v. Jordan, 439 Mass. 47, 53 (2003), citing Commonwealth v. Meehan, supra at 564. For the first time, the court announces today that implied assurances of leniency, when combined with false statements relating to the strength of the case against the defendant, render an interrogation sufficiently coercive to mandate suppression of a confession.
Here, the court concludes that the police officers’ references to “counseling” for the defendant, plus their suggestion “that his commission of the crime was understandable, justifiable, excusable, and not that serious,” constitute an implied offer of leniency to the defendant. Ante at 436. The court asserts that there were “various references during the interrogation to [the defendant’s] need for ‘counseling.’ ” Ante at 435. At the motion hearing, however, one State trooper testified that they discussed helping the defendant get counselling for his drinking problem after he had confessed. Another trooper testified that he told the defendant, “[I]t seems like to me that [you] probably need[] some type of counselling,” without specifying whether he made this comment before or after the defendant confessed. That officer also denied telling the defendant that, “if he confessed, he’d have to get alcohol counselling.” A third officer confirmed that the police never told the defendant that, if he confessed, they would get counselling for him and he would not go to jail. Based on this testimony, the motion judge determined that the discussion about counselling “was not in the context of offers of leniency in exchange for a confession or as a part of any deal” (emphasis added). Despite this finding, which is not clearly erroneous, the court asserts that the mention of counsel-ling — whenever it occurred — was part of an implied offer of leniency.
The defendant himself never raised the argument about an implied promise of leniency in his motion to suppress. Rather, he claimed that the police ignored his repeated requests for counsel, and that they expressly threatened to arrest his fiancée and take custody of their young children unless he admitted to *457setting the fire.1 The motion judge specifically rejected these claims, finding the defendant’s testimony to be “not credible.” Moreover, as the court acknowledges, the motion judge found that the officers “made no explicit promises of leniency in exchange for a confession to the crime.” Ante at 435.
Left with the complete absence of any express threats or promises to the defendant, the court turns to a discussion of the technique known as “minimization,” citing research published in 1991 that supposedly suggests that by minimizing the crime, police officers imply that a defendant will be treated leniently if he only confesses.2 See ante at 436. Use of minimization by interrogators is nothing new; the Supreme Court of the United States referred to the tactic in Miranda v. Arizona, supra at 450 (“The officers are instructed to minimize the moral seriousness of the offense, to cast blame on the victim or on society” [footnotes omitted]). Indeed, the Miranda Court cites to the same interrogation manual discussed in the research article cited by the court in this case. See id. at 450 nn.12, 13, citing Inbau & Reid, Criminal Interrogation and Confessions (1962).
Even if the police employed this common interrogation technique here, however, there is no indication that the research purporting to discredit it was ever presented to the motion judge or admitted in evidence at trial. “The testimony of experts may provide invaluable help to judges and to juries in making a determination of voluntariness.” Commonwealth v. Crawford, 429 Mass. 60, 65 (1999), and cases cited. Of course, it is by no means certain that a judge would admit expert testimony of this nature; several State courts have already rejected similar evidence based on its dubious scientific validity.3 See Vent v. State, 67 P.3d 661, 667-670 (Alaska Ct. App. 2003) (applying *458test articulated in Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 [1993]); State v. Free, 351 N.J. Super. 203, 214-220 (2002) (applying test articulated in Frye v. United States, 293 F. 1013 [D.C. Cir. 1923]). See also State v. Tellier, 526 A.2d 941, 944 (Me. 1987) (seeing no probative value in “abstract, vague and speculative” testimony regarding false confessions); Kolb v. State, 930 P.2d 1238, 1242 (Wyo. 1996) (deeming such testimony to be “scientifically unreliable”). But see United States v. Hall, 974 F. Supp. 1198, 1205 (C.D. Ill. 1997), aff’d, 165 F.3d 1095 (7th Cir.), cert. denied, 527 U.S. 1029 (1999).
According to the “[Research” cited by the court, ante at 436, actual criminal suspects were not tested; rather, the subjects of the three experiments were undergraduates who read transcripts of mock criminal interrogations. See Kassin, Police Interrogations and Confessions: Communicating Promises and Threats by Pragmatic Implication, 15 L. & Hum. Behav. 233, 235-236, 239, 243 (1991). The researchers concluded after the second experiment that “the results offer mixed support for the hypothesis that minimization may pragmatically imply an offer of leniency” (emphasis added). Id. at 239. More than one court has expressed doubt about the reliability of Professor Kassin’s research. See United States v. Hall, supra at 1204 (“Even Professor Saul M. Kassin, who conducted many of these experiments [testing false confession theories] points out that various factors may have skewed the results, such as the use of college students as subjects . . . and the nature of the acts involved .... Professor Kassin even goes so far as to admit that ‘the current empirical foundation may be too meager to support recommendations for reform1. . .” [emphasis added]); State v. Free, 351 N.J. Super. 203, 220 (2002) (determining that Kassin’s theories have not “gained general acceptance” and rejecting proposed testimony by Kassin as “not scientifically reliable”). See also Agar, The Admissibility of False Confession Expert Testimony, Army Law. 26, 42 (1999) (“Currently, the empirical base that supports the [false confession] theory [promoted by Kassin and others] has too many unanswered questions, no *459known error rate, and just one laboratory experiment to back it up. This foundation cannot support reliable conclusions just yet”). I question the wisdom of fashioning a powerful new legal equation in Massachusetts (trickery plus implicit promises of leniency equals suppression) — one that was not even proposed by the defendant in his own motion — based largely on what one commentator has dubbed “not yet ready for ‘prime time’ ” research. Agar, supra. See generally Schauer, Nonlegal Information and the Delegalization of Law, 29 J. Legal Stud. 495 (2000).
B. Electronic recording. Turning to the issue of electronically recording police interrogations, the court states that “[w]e will never know whether, if able to hear (or even view) the entirety of the interrogation, the impact of the officers’ trickery and implied offers of leniency might have appeared in context sufficiently attenuated to permit the conclusion that DiGiambattista’ s confession was nevertheless voluntary.” Ante at 440. This assertion completely overlooks the fact that both the motion judge (who heard all three officers testify that the interrogation was not recorded) and the jury determined that the confession was voluntary. Defense counsel did not argue to the jurors, as he was permitted to under Commonwealth v. Diaz, 422 Mass. 269, 273 (1996), that the failure to record should be a factor in their assessment of voluntariness, nor (as far as I can tell) did he request such an instruction from the trial judge. It seems to me that, as on the issue of implied promises of leniency, the court is taking it on itself to make the defendant’s argument for him.
The court also asserts that recordings will “reduce the number and length of contested motions to suppress.” Ante at 442. However, the briefs of amici curiae in the law enforcement community, including veteran police investigators, argue that tape recording will result in far fewer confessions, because many suspects are unwilling to speak if their conversation is to be recorded.4 They contend that a tape recording requirement will compromise an investigator’s ability to build trust with a suspect, “trust that can be used ... to gain information in an *460effort to solve crimes and to prevent future violence.” The court gives short shrift to this concern, asserting that “[b]ased on experience to date in other jurisdictions, those fears appear exaggerated,” ante at 443, and relying on a report published long after this case went to trial.
I also take issue with the assertion that the court “recognize[s]” that some investigators “prefer to lull suspects into the mistaken belief that they are having a confidential chat with a sympathetic listener.” Ante at 444. I do not know how “[w]e recognize” this, given that the court cites to no cases demonstrating that this has happened. Furthermore, I am not convinced that the cost of purchasing and maintaining the necessary equipment poses no “significant obstacle,” ante at 444 note 21, to the already tightened budgets of our small cities and towns.
We have been provided no empirical data suggesting that the traditional analysis of the totality of the circumstances fails to address the concerns raised by the court. As we stated in Commonwealth v. Selby, 420 Mass. 656, 662-663 (1995):
“A statement is voluntary if it is the product of a ‘rational intellect’ and a ‘free will.’ Commonwealth v. Davis, 403 Mass. 575, 581 (1988). In determining whether a statement was made voluntarily, in compliance with due process of law, we examine whether, in light of the totality of the circumstances surrounding the making of the statement, the will of the defendant was overborne to the extent that the statement was not the result of a free and voluntary act. . . . Under this ‘totality of the circumstances’ test, we consider all of the relevant circumstances surrounding the interrogation and the individual characteristics and conduct of the defendant. Commonwealth v. Parker, [402 Mass. 333, 340 (1988)]. Relevant factors include, but are not limited to, ‘promises or other inducements, conduct of the defendant, the defendant’s age, education, intelligence and emotional stability, experience with and in the criminal justice system, physical and mental condition, the initiator of the discussion of a deal or leniency (whether the defendant or the police), and the details of the interroga*461tian, including the recitation of Miranda warnings.’ Commonwealth v. Mandile, 397 Mass. 410, 413 (1986).” (Citations omitted and emphasis added.)
Under our current law, judges may consider the lack of a recording as a factor bearing on the issues of voluntariness and waiver when ruling on a motion to suppress. See Commonwealth v. Diaz, 422 Mass. 269, 273 (1996). See also Commonwealth v. Burgess, 434 Mass. 307, 314 (2001); Commonwealth v. Larkin, 429 Mass. 426, 438-439 n.10 (1999).
Here, as the court points out, the defendant raised the Commonwealth’s failure to record during the suppression hearing (by cross-examining the officers about it), and although the judge made no specific finding as to the question, he nevertheless concluded that the defendant’s confession was made voluntarily.5 “The judge, presented with these arguments [that failure to record casts doubt on the voluntariness of a statement], was nonetheless within the discretion expressly granted by the decisions in [Commonwealth v.] Diaz, [supra,] and [Commonwealth v.] Fryar, [414 Mass. 732, 742 (1993), S.C., 425 Mass. 237, cert. denied, 522 U.S. 1033 (1997),] when [he] declined to suppress the statements.” Commonwealth v. Larkin, supra. It seems that rather than “not [being] satisfied with preservation of the status quo,” ante at 445, the court is simply not satisfied with the result in this case.
I do not oppose the electronic recording of custodial interrogations. I do not even oppose instructing the jury, on the defendant’s request, that they should consider the Commonwealth’s decision not to record as one factor when deciding voluntariness of a confession — an instruction that was not given (or apparently requested) in this case. What I oppose is the court’s decision to override the traditional totality of the circumstances test, see Commonwealth v. Selby, supra, with a new mie permitting an automatic determination of involuntariness based solely on the lack of a recording. Cf. Commonwealth v. Bowden, 379 Mass. 472, 485-486 (1980) (permitting defendant to argue reasonable doubt on basis of police failure to *462conduct scientific tests or follow procedures). No other factor is given such great weight in the assessment of the totality of the circumstances, and I see no compelling reason to single this one out. There is no record from which this court can conclude that the Commonwealth has a widespread problem of investigators obtaining false confessions. Because I discern no sufficient justification for displacing the traditional analysis of the voluntariness of a confession, I respectfully dissent.

There is no dispute as to the defendant’s third claim in his motion, that the investigators used false information to induce him to confess.


“Minimization” is a “ ‘soft-sell’ technique in which the police interrogator tries to lull the suspect into a false sense of security by offering sympathy, tolerance, face-saving excuses, and even moral justification, by blaming a victim or accomplice, by citing extenuating circumstances, or by playing down the seriousness of the charges.” Kassin, Police Interrogations and Confessions: Communicating Promises and Threats by Pragmatic Implication, 15 L. & Hum. Behav. 233, 235 (1991) (Kassin).


Other courts have excluded such expert testimony as unhelpful because the subject matter is within the understanding of an ordinary jury, see State v. Ritt, *458599 N.W.2d 802, 810-812 (Minn. 1999), cert. denied, 528 U.S. 1165 (2000), or because its admission otherwise “invades the province of the jury.” State v. Cobb, 30 Kan. App. 2d 544, 567 (2002).


Journalists also often find this to be true. See Sutherland, Techniques Improve Interviewing, 53 Editorially Speaking (1999) (“There is a great debate among reporters about tape recording interviews. One school of thought *460says tape recorders detract from the interview, making the subject more reluctant to talk”).


It is important to keep in mind that, although there is no electronic recording of the interrogation, there is a confession signed by the defendant, as well as a letter of apology he wrote out himself.